Citation Nr: 1745486	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  07-34 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a right knee disability from November 1, 2007 to June 2, 2009.

2.  Entitlement to a disability rating higher than 20 percent for a right knee disability since June 3, 2009.

3.  Entitlement to service connection for gout, including as secondary to right and left ankle sprains, right and left knee disabilities, and right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982 and from February 1985 to January 1994.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held before the undersigned in May 2011.  In January 2012 and June 2015, the case was remanded for further development.

The issues of entitlement to an increased rating for right knee disabilities since March 16, 2012 and to service connection for gout it addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 1, 2007 to June 2, 2009, the Veteran's right knee disability was not manifested by flexion limited to 45 degrees or extension limited to 10 degrees.  

2.  From June 3, 2009 to March 15, 2012, the Veteran's right knee disability was not manifested by flexion limited to less than 30 degrees or extension limited to 10 degrees.  

3.  From November 1, 2007 to March 15, 2012, the Veteran right knee disability manifested by moderate lateral instability.  Severe lateral instability was not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a right knee disability, based on limitation of motion, from November 1, 2007 to June 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-5261 (2016).

2.  The criteria for a rating higher than 20 percent for a right knee disability, based on limitation of motion, from June 3, 2009 to March 15, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-5261.

3.  The criteria for a separate 20 percent rating, but no higher, for right knee instability, from November 1, 2007 to March 15, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Adequate notice letters were sent to the Veteran in November 2005, August 2006, and June 2009, and the AOJ has provided adequate assistance to the appellant as required.  The appellant and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue decided below, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.

The Board also finds that the VA examination reports and VA treatment records for the period of November 1, 2017 to March 15, 2012 are adequate to decide the issues herein.  See 38 C.F.R. § 3.159(c).  These VA examinations included notations that there was pain on weight bearing, and thus this is taken into account, and testing was completed for the opposite knee joint.  Both active and passive range of motion testing was conducted during the Veteran's VA treatment, and the medical findings are found to be adequate to evaluate the Veteran's disability for this period.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's right knee disability has been rated under Diagnostic Code 5014-5260, for limitation of flexion of the leg.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees, a 20 percent evaluation when it is limited to 30 degrees, and a 30 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees, a 20 percent evaluation when it is limited to 15 degrees, and a 30 percent evaluation when it is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  The Board notes, however, that because the Veteran has never been found to have a meniscal or cartilage impairment, this rating criteria will not be further discussed.

Evaluations for knee impairment can also be assigned due to ankylosis or genu recurvatum, but as the Veteran has not at any time between November 1, 2007 and March 15, 2012 been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

The Veteran has also been diagnosed with degenerative joint disease in his right knee.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Because the Veteran has already been assigned at least a 10 percent evaluation for the entire period on appeal for his right knee, no higher ratings can be assigned based on Diagnostic Code 5003 alone or in addition to the ratings now assigned.

Right Knee Evaluation from November 1, 2007 to March 15, 2012

The Veteran contends that he has right knee instability, which requires him to wear a knee brace every day.  He has written that without the brace, knee instability would cause him to fall.  In a letter received in May 2008, the Veteran wrote that his knee swells, hurts, has limited range of motion, is unstable, and buckles all the time.  He described having being unable to walk when he gets up in the morning because it is so swollen and stiff.  The Veteran's wife submitted a statement in January 2009 describing and pain and discomfort that the Veteran's joint disorders cause him.

At a May 2011 Board hearing, the Veteran testified that his knee buckles, which would cause him to fall if he did not use crutches and a knee brace.  He stated that he gets injections to help with knee pain, but still requires oral pain medication.  He stated that he is unable to climb a flight of stairs and can only walk 10 to 20 feet without knee pain.

In September 2007, the Veteran requested a temporary total evaluation due to right knee surgery.  Private treatment records show that in September 2007, he underwent a right knee surgical arthroscopy, patellofemoral chondroplasty, large plica excision, and limited synovectomy.  In a January 2008 rating decision, the Veteran was awarded a temporary total evaluation from September 26, 2007 to November 1, 2007.  The current period on appeal deals only with the period following this temporary total evaluation period.

The Veteran's private treatment records show frequent complaints of right knee pain.  In November 2007, the Veteran reported that his leg was giving way, but denied any actual complete falls.  He had negative anterior drawer and negative Lachman tests.  There was some joint line tenderness, no effusion, and full range of motion.  At a November 2007 physical therapy session, the Veteran reported frequent knee buckling and difficulty sleeping due to pain.  Active range of motion was 0 to 65 degrees, noted to have pain.  Passive range of motion was 0 to 100 degrees.  Later that month he had active flexion to 115 degrees and passive flexion to 125 degrees.  It was noted that his range of motion had improved.

In December 2007, active range of motion was 0 to 85 degrees, with pain.  The therapist noted that the Veteran had small gains in strength and range of motion, but still had limitation of flexion due to increased pain, and a knee brace was recommended for swelling and instability in the right knee to prevent further injury.  Passive range of motion was 0 to 120 degrees, with pain.  At a physical therapy session, he had active range of motion to 105 and 124 degrees, and passive range of motion to 130 degrees.  Also in December, he reported having problems with stability in his right knee, including falling because his knee "buckles frequently."  Physical examination found no effusion, and good range of motion from 0 to 100-110 degrees.  There was negative anterior drawer and negative Lachman tests.  There was tenderness on palpation and patella crepitus.  He was diagnosed with right knee pain (symptomatic buckling).  He was fit for a lateral unloader knee orthosis to provide stability and prevent future buckling.

In March 2008, his knee still painful on palpation.  Range of motion was 0 to 90 degrees.  Anterior drawer and Lachman test were negative.  The Veteran's physician assistant wrote that the Veteran's giving way of the knee was secondary to the arthritic nature of the knee, "not so much ligamentous instability but when he has pain in the knee his muscles will shut down and he will possibly have a fall."  He wrote that this was a serious problem that would need to be addressed in the future with a possible knee replacement.  

The Veteran attended a VA examination in December 2008.  He reported pain, stiffness, weakness, instability, and swelling in his right knee.  He denied any heat, redness, recurrent subluxation, or dislocation, but did have flare ups with prolonged standing on a daily basis which lasted for greater than 10 minutes.  He reported difficulty with reaching and grabbing items, as well as putting on his socks.  Physical examination found range of motion of -10 to 90 degrees, active and passive, with pain throughout.  Range after repetitive testing was unchanged, and the examiner noted no pain, fatigue, weakness, or incoordination affecting motion ranges.

A June 2009 private physical therapy report showed range of motion in the knee to 46 and 56 degrees supine, to 47 degrees seated, and to 30 degrees standing.  He was noted to have an antalgic gait pattern with stiff knee.  He reported that his knee was very painful and stiff.

On the basis of the June 2009 physical therapy evaluation, in an August 2009 rating decision, the Veteran was granted an increased rating to 20 percent, effective June 3, 2009.

VA treatment records from February 2009 show that he reported right knee pain and that his knee would buckle and give way, which required him to wear a brace.  Physical examination found mild swelling, and the leg was held in almost full extension, "unable to fully extend due to pain."  There was very little flexion without pain.  No range of motion measurements were given.  In June 2009, he reported that his right knee pain was worse.  A June 2009 note from the Veteran's physician stated that the Veteran had decreased range of motion, decreased strength, and abnormal gait, and that his activities of daily living were affected by this knee condition.

In September 2009, the Veteran's physician R.G. wrote that the Veteran "has had instability problems with his right knee for quite some time."  He wrote that the Veteran uses a cane for stability and has had problems with his knee wanting to "buckle" and give way.  A nearly identical letter was sent by Dr. D.B. in November 2009.

A September 2009 letter from physical therapist N.K. stated that the Veteran had significant pain in his right knee with numerous instances of buckling.  He wrote that the Veteran's active range of motion at the end of the therapy sessions was 85 degrees of flexion, and that in December 2009, he had active flexion of 49 degrees.  He wrote that the Veteran had increased "risk of fall secondary to instability from pain from a degenerative nature and weakness."

In August 2010, he reported that knee pain was aggravated with stairs, walking, and getting up from a chair.  He reported some giving way and stiffness.  Active and passive range of motion was 0 to 95 degrees.  Lachman and posterior drawer testing were negative, and there was no ligament laxity.

In September 2010, the Veteran had mild effusion and tenderness, with active and passive range of motion of 0 to 95 degrees.  Lachman and posterior drawer testing were negative, and there was no ligament laxity.  In March 2011, the Veteran had mild effusion and tenderness, and active and passive range of motion was 0 to 100 degrees.  There was negative Lachman and posterior drawer test.  In April 2011, he reported that his right knee collapses without warning and that he would fall if not for his brace.

In an April 2011 letter, Dr. K.C. wrote that the Veteran wears a knee brace to keep him from falling because his right knee buckles and is unstable.  She wrote that the Veteran had demonstrated active flexion on 49 degrees.  A similar letter was also submitted by Dr. R.H.

In September 2011, the Veteran reported continued knee pain and was found to have active range of motion of 0 to 100 degrees and passive range of motion of 0 to 110 degrees.  There was no abnormal varus or valgus ligament laxity, and Lachman test was negative.  At a November 2011 physical therapy consultation, the Veteran had active range of motion of 0 to 85 degrees.  He was noted to have self-limited, guarded range of motion in the knees.

On March 15, 2012, the Veteran was seen for continued pain in his knees.  The Veteran had active range of motion of 0 to 20 degrees and passive range of motion to 80 degrees, but would not allow the provider to move the knee further than noted, and was self-restricted and guarded.  He had an antalgic gait with shortened stride.  The examiner wrote that the Veteran had self-limited range of motion in the right lower extremity.

The Board has reviewed all of the evidence of record, and finds that no ratings higher than 10 percent from November 1, 2007 to June 2, 2009 or higher than 20 percent from June 3, 2009 to March 15, 2012, based on the Veteran's limitation of motion of the right knee, are warranted.

From November 1, 2007 to June 2, 2009, the Veteran had symptoms of swelling, pain, and decreased range of motion.  The Veteran was found to have varying levels of limitation of motion during this time, but his most restricted range of motion was found at a November 2007 physical therapy session, which showed active range of motion from 0 to 65 degrees.  At the December 2008 VA examination, his range of motion was greater, showing extension to -10 degrees and flexion to 90 degrees, there was no change after repetitive testing, and pain, fatigue, weakness, and  incoordination did not affect the range of motion.  To warrant more than a 10 percent rating based on limitation of flexion, it must be shown that the Veteran had flexion limited to 45 degrees, which was never found at any time between November 1, 2007 to June 2, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was also never found to have limitation of extension of 10 degrees or higher, and no compensable rating is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Although the Veteran's limitation of motion from November 1, 2007 to June 2, 2009 was not shown to be of sufficient severity to warrant a 10 percent evaluation under Diagnostic Codes 5260 to 5261, 10 percent rating for limitation of motion can be assigned for painful arthritis under 38 C.F.R. § 4.59.  See Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  There is no evidence, however, that any rating higher than 10 percent may be assigned under 38 C.F.R. § 4.59, which states that painful joints are entitled to only "at least the minimum compensable rating."  There is no evidence indicating that the Veteran's right knee disability from November 1, 2007 to June 2, 2009 had impairment of functional ability to such a severity that any higher than 10 percent based on painful motion alone would be warranted.

Since June 2, 2009, the Veteran's most restricted range of motion was found at a private physical therapy session, when he had range of motion for flexion in the knee to 46 and 56 degrees supine, to 47 degrees seated, and to 30 degrees standing.  Based on this finding of limitation of flexion to 30 degrees of flexion, a 20 percent rating has been assigned.  There is no evidence that any rating higher than 20 percent is warranted from June 3, 2009 to March 15, 2012.  At no time prior to March 15, 2012 has the Veteran's limitation of flexion been found to be less than 30 percent, nor has he been found to have extension of any greater than 0 percent.  Later evaluations in 2011 found much greater flexion to 100 and 110 degrees.  On March 15, 2012, the Veteran had active range of motion to only 20 degrees, but he had passive range of motion to 80 degrees.  The examiner explicitly explained that the Veteran's limited active range of motion was self-restricted and self-limited, and the Board does not find that the finding of 20 degrees of active flexion is representative of the Veteran's actual range of motion ability, as the Veteran had passive range of motion to 80 degrees.  The preponderance of the evidence therefore shows that prior to March 16, 2012, the Veteran did not have limitation of flexion or extension of such severity that a rating higher than 20 percent is warranted.  

As the Veteran has been assigned higher than the minimum compensable rating for this period, no higher rating must be assigned under 38 C.F.R. § 4.59 regarding painful motion.  The 20 percent evaluation already takes into account the Veteran's limitation of motion hampered by pain, and there is no further evidence from this period indicating that repetitive motion or flare ups caused any further limitation of motion than that shown on examination.  Furthermore, pain, by itself, does not constitute functional loss.  Rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

In addition to rating the Veteran based on limitation of motion, for the entire period from November 1, 2007 to March 15, 2012, the Board affords the Veteran the benefit of the doubt and finds that a separate 20 percent evaluation can be assigned for moderate right knee instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has repeatedly asserted that he has right knee instability which requires the use of a brace and causes him to sometimes fall.  The Veteran's treating physicians have submitted several letters stating that the Veteran has instability in his right knee.  Although there is also medical evidence indicating that the Veteran does not have ligament laxity, and that his falls are in fact caused by buckling due to pain, the Board will accept that the Veteran as likely as not has had lateral instability from November 1, 2007 to March 15, 2012.  While none of the Veteran's examiners during this period provided an opinion regarding the severity of the Veteran's right knee instability, the Board will again afford the Veteran the benefit of the doubt and accept that this instability was at least "moderate."  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  At the March 2017 VA examination, which was held 5 years after the current stage being decided and at which time the Veteran had alleged far worsened symptomatology, the VA examiner found that the Veteran had "moderate" lateral instability.  The Board will therefore accept that this may have been the severity of the Veteran's right knee disability since 2007.

There is no indication that the Veteran's right knee instability has been "severe" at any time from November 1, 2007 to March 15, 2012.  The Veteran was able to adequately ambulate with the use of a knee brace, which also prevented him from having falls.  The Board therefore finds that the Veteran's knee instability was not "severe," and a separate rating higher than 20 percent under Diagnostic Code 5256 is not warranted.  

The Board considered the Veteran's lay statements regarding the functional impact of his right knee disability, including difficulty with prolonged walking or climbing stairs.  The Veteran is competent to report his own observations with regard to the severity of his disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements are consistent with the rating assigned.  The occurrence of pain and increased difficulty while performing physical activities are not additional symptoms, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The Board acknowledges that the Veteran has asserted that he is unable to work due to service-connected disabilities, including his right knee disability.  A July 2008 statement from the Veteran's senior personnel manager at work stated that the Veteran was currently unable to perform his duties at work due to his disabilities of the hips and knees.  The Veteran reported that he was last employed full time on July 29, 2008.  The Veteran has already been assigned a total disability evaluation from January 4, 2008 to February 29, 2009, and a total disability evaluation based on individual unemployability since March 1, 2009.  The issue of entitlement to a total disability evaluation based on individual unemployability is therefore no longer at issue and will not be further discussed.

Based on the foregoing, the Board finds that based on limitation of motion, ratings higher than 10 percent from November 1, 2007 to June 2, 2009 and higher than 20 percent from June 3, 2009 to March 15, 2012 are not warranted.  A separate 20 percent evaluation, but no higher, may be assigned for moderate instability from November 1, 2007 to March 15, 2012.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C.A. § 5107(b).

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The evaluations of the Veteran's right knee disability based on limitation of motion and instability, for the period since March 16, 2012, are addressed in the remand below.


ORDER

Entitlement to a disability rating higher than 10 percent for a right knee disability, based on limitation of motion, from November 1, 2007 to June 2, 2009 is denied.

Entitlement to a disability rating higher than 20 percent for a right knee disability, based on limitation of motion, from June 3, 2009 to March 15, 2012 is denied.

Entitlement to a separate rating of 20 percent, but no higher, for right knee instability from November 1, 2007 to March 15, 2012 is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Right Knee Disabilities since March 16, 2012

In December 2012, the Veteran reported that he was incarcerated with the Florida Department of Corrections.  As there may be medical records from the Veteran's penal facility which are relevant to the claim, he should be requested to provide these records or authorization to obtain these records.  VA treatment records have also not been obtained since September 2012, and more recent records likely exist which are relevant to the claim.

The Board also finds that the Veteran's most recent March 2017 VA examination contains unclear and contradictory findings, and is inadequate to evaluate the current level of severity of the Veteran's right knee disorder.  

The examiner was unable to test the Veteran's right knee because the claimant stated that the joint did not bend past 30 degrees.  The examiner noted that there was pain on examination, evidence of pain with weight-bearing, and objective evidence of crepitus.  The examiner also wrote, however, that the Veteran was able to perform repetitive use testing with at least 3 repetitions, and that there was no additional loss of range of motion after three repetitions.  The examiner indicated that the examination was being conducted during a flare up, but that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare up.  The examiner wrote that there was ankylosis between 20 and 45 degrees.  The Board notes that "ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary (32nd ed. 2012); see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (observing that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  It appears that the March 2017 examiner may have misunderstood this definition, as he also wrote that the Veteran could bend the knee to less than 30 degrees and perform repetitive use testing.

The Board therefore finds that the issue of entitlement to a rating in excess of 20 percent for a right knee disability, based on limitation of motion, and for right knee instability, since March 16, 2012 is remanded in order to provide the Veteran with a new and more accurate VA examination.

Gout

The Veteran asserts that his service-connected left and right ankle strain, right hip disability, and left and right knee disabilities caused the gout in his joints, or, in the alternative, that he has gout in multiple joints due to strains caused during his active duty service.

The Veteran's VA treatment records show treatment for gout in the knees, wrists, toes, and ankles.  A February 2009 letter from Dr. R.G. stated that he had treated the Veteran for gout in his right big toe, left and right ankles, left and right knees, and left and right wrists.  He wrote that the big toe, ankles, knees, and wrists swell and are very painful.  When he had hip surgery in January 2008, his gout flared up for the next couple of days.  Physician assistant M.N. also discussed the Veteran's flare up of gout in the right knee and ankle after surgery in a February 2009 letter.

A January 2011 VA examiner found that the Veteran's gout was not secondary to his service-connected disabilities.  The examiner stated the rational for this opinion is that joint strain and joint surgery do not cause gout.  The examiner also stated that surgery of any kind is a risk factor for a gout flare.

In April 2011, the Veteran submitted statements from a VA treating physician, Dr. K.C.  She wrote that the Veteran had injuries to the ankles, knees, and wrists in service as a result of his combat training while in the Special Forces.  She stated that the Veteran's "gout was caused by joint injuries [he] obtained during active duty in the military."  

In a January 2012 Board remand, the Board found that the January 2011 medical opinion was inadequate.  Noting that the Veteran was a combat Veteran and thus lay evidence is sufficient to establish in-service occurrence of injuries, the Board stated that the examiner had failed to comment on the Veteran's credible lay statements regarding having joint pain in service, and did not provide an opinion on whether the Veteran's gout was directly attributable to his military service.  

A new VA medical opinion was obtained in March 2017.  The examiner stated that gout was less likely than not incurred in or caused by service, but as rationale, stated only that there were "no medical records for Gout while in service."  The Board finds this medical opinion to be wholly inadequate.  As was clearly pointed out in the January 2012 Board remand, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service treatment records to provide a negative opinion.  

Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds the prior VA examinations and opinions remain inadequate, and the issue must be remanded, yet again, to obtain an adequate examination and opinion regarding the nature and etiology of his gout. 

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that they provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, relevant medical records of treatment related to his right knee disability, including any medical treatment received with the Florida Department of Corrections. 

2. Obtain all outstanding, pertinent VA treatment records since September 2012.  All records received should be associated with the claims file. 

3. Schedule the Veteran for a VA examination to determine the current severity of his right knee disabilities.  All files in VBMS must be made available to the examiner.  The examiner should note that the claims files have been reviewed.  

Perform all necessary tests to determine the current nature and severity of the Veteran's right knee disabilities.  In evaluating the Veteran, the examiner should report the complete range of motion findings for each affected joint.  The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should address whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The Board notes to the examiner that "ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure," and requests that if ankylosis is found, the examiner should explain any conflicting findings which indicate that some range of motion is present.

The examiner is asked to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and range of motion measurements of the opposite joint (i.e., the left knee).  See Correia, 28 Vet. App. 158.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

The examiner also must address right knee instability and discuss the severity of this disorder, including whether it is best characterized as mild, moderate, or severe.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4. Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of his gout.  All files in VBMS must be made available to the examiner.  The examiner should note that the claims files have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  The examiner should then address the following:

a) Have any of the Veteran's manifestations of gout (in the ankles, knees, toes, or wrists) had their onset during active service or are at least as likely as not (50 percent or greater probability) related to any event or injury in service?

The examiner should specifically address i) the Veteran's reports of having joint pain and swelling in service following parachute jumps and other strenuous physical activities and ii) the April 2011 letter from Dr. K.C. stating that the Veteran's gout was caused by joint injuries obtained during active duty in the military.

b) Have any of the Veteran's manifestations of gout (in the ankles, knees, toes, or wrists) been (i) caused or (ii) aggravated (worsened beyond the natural progression) by any of his service-connected disabilities?  Please specifically discuss the evidence indicating that the Veteran had a severe flare up of gout after undergoing hip surgery.  The Veteran is currently service connected for low back strain with degenerative joint disease, status post right hip arthroplasty, right and left knee patellofemoral pain syndrome, right mandible excision ossifying fibroma, right and left ankle strain, and erectile dysfunction.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  

6. Then readjudicate the claims in light of any additional evidence obtained.  If any benefit is not granted, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit still additional evidence or argument in response before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


